Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 July 26, 2013 The Commodity Evolution: The Changing Face of Commodity Investing Credit Suisse AG, Investor Solutions July 2013 * None of the indices or instruments discussed herein provides investors with the rights to any physical commodities Executive Sum m ary § Commodities are an asset class included in a clients portfolio, traditionally, for its diversification and inflation hedging characteristics. § However, investing in commodities has become more challenging in recent years as the returns of individual commodities have diverged significantly. § Commodity strategies have evolved from passive beta towards more dynamic, systematic strategies that can focus on individual commodity supply/demand fundamentals. § Dynamic long-only commodity index strategies using a rules-based, transparent methodology seek to provide the traditional benefits of passive commodity beta with potential for enhanced performance. Slide 2 Investing in com m odities has becom e m ore challenging in recent years More Challenging Environm ent Source: the BLOOMBERG PROFESSIONAL TM service, Credit Suisse SPGCCIP: S&P GS Commodity Excess Return Index, June 30, 2003  June 28, 2013 Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 3 Super-cycle returns coincided with the surge in Chinese dem and Historical com parison of China industrial and export data vs. the SPGCCI The Chinese economy grew steadily from the mid-1990s through 2001, when China joined the WTO (World Trading Organization). From 2002  2007, demand for Chinese goods dramatically increased, accelerating Chinas growth and demand for the raw materials needed for production. From 2011  mid-2013, Chinese industrial production, exports, and steel production have declined significantly. Source: the BLOOMBERG PROFESSIONAL TM service, China National Bureau of Statistics, World Steel Association, Credit Suisse. SPGCCI: S&P GS Commodity Index Spot, June 30, 2003  May 31, 2013. Historical performance returns or financial market scenarios are not indicative of current or future performance. Growth represents monthly compounded annualized Slide 4 growth. Com m odities correlation to equities has declined with falling cross -com m odity correlation The average cross-commodity sector correlation is based on the five DJUBS sector indices: Energy, Industrial Metals, Precious Metals, Agriculture and Livestock Source: Credit Suisse Dates shown: June 30, 2003  June 28, 2013 Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 5 Marked divergence in recent com m odity returns Source: Credit Suisse; SPGCCIP: S&P GS Commodity Excess Return Index SPGCCIP: S&P GS Commodity Excess Return Index, June 30, 2003  June 28, 2013 DJUBSER: Dow Jones UBS Commodity Excess Return Index, June 30, 2003  June 28, 2013 Shown: Trailing 12 month returns of SPGCCIP component ER indices and S&P GSCI and DJUBS ER indices Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 6 Traditional enhanced strategies appear structurally challenged This example shows that the value that could have been captured by a long 3 month forward DJUBS short DJUBS position was significant in the past, but vanished in recent years ending up in negative risk adjusted returns (Sharpe Ratios) Source: the BLOOMBERG PROFESSIONAL TM service, Credit Suisse Dates shown: June 30, 2003  June 28, 2013 Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 7 Com m odity equities perform ance has also suffered in recent years The above graphs sets forth the historical performance of the indices from June 1, 2009, the Credit Suisse Commodity Benchmark Index inception date, to June 28, 2013. Historical performance is not indicative of future performance. The above graph does not reflect any performance of any product linked to the indices or include the investor fees associated with any product linked to the indices, which will reduce the amount of the return of such product. Source: the BLOOMBERG PROFESSIONAL TM service, Credit Suisse Dates shown: June 1, 2009  June 28, 2013 Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 8 Traditional beta indices are being replaced by m ore dynam ic com m odity index strategies The above graph sets forth the historical performance of the indices from February 21, 2012, the Credit Suisse Commodity Backwardation Total Return Index (CSCUBKTR) inception date, to June 28, 2013. Historical performance is not indicative of future performance. The above graph does not reflect any performance of any product linked to the indices or include the investor fees associated with any product linked to the indices, which will reduce the amount of the return of such product. DJUBSTR Index is set to 100 on February 12, 2012 to compare to the performance of CSCUBKTR. Source: the BLOOMBERG PROFESSIONAL TM service, Credit Suisse Dates shown: February 21, 2012  June 28, 2013 Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 9 Evolution of com m odity investing Beta commodity indices give the investor exposure to the broad commodity markets by investing in a diversified basket of commodities based on allocation metrics. Dynam ic Beta 2 2012 nd Generation Beta 1 2009 CS Com m odity st Generation Beta Backwardation Total 1993 1998 CSCB Return Index §Diversified basket of S&P GSCI DJ-UBS §Dynamic exposure, 34 1 commodities§Diversified basket§Diversified basket of 22 1 adjusted each month§Index methodology based on world commodities based on§8 commodities futures including additional production economic significance and indices selected out of futures exposure and§Basket of 24 1 market liquidity 24 extended roll period commodities, though§Broader diversification§Exposure based on the§Utilizes both world heavily concentrated in across sectors than the curve of the individual production and global Energy S&P GSCI commodity forward exchange market 2013 Target Sector Weights curves liquidity Target commodity weights for the S&P GSCI and DJUBS index pie charts can be found in the S&P GSCI and DJUBS handbooks, respectively. 1. The number of commodities in each index is as of the 2013 annual rebalance. Slide 10 Credit Suisse Commodity Benchmark Total Return Index (the Benchmark Index) Slide 11 Key features of the Benchm ark Index A benchmark for the performance of the global commodities markets featuring: a wide range of commodities, multi-period commodity exposure, periodic rebalancing, an extended roll period, and a weighting methodology based on world production and market liquidity. Broad com m odities basket Balanced weighting m ethodology Monthly rebalancing n Made up of 34 commodities, asn Four step weighting methodn Rebalanced monthly to target compared to 24 for S&P GSCI® based on production value and investment weights in an effort to and 22 for DJ-UBS*, and seeking liquidity that seeks to balance risk maintain diversity and reduce wider diversification and closer and reduce correlation between volatility, compared to GSCI and reflection of the overall global commodity components DJ-UBS that only rebalance commodity complex annually Multiple futures exposure Long roll period Transparent m ethodology n Invests in contracts that expiren 15 business day roll period thatn Allocations are rules-based and within one to three months (where diversifies exposure across transparent, and methodology can available), spreading exposure multiple weeks, vs. traditional be licensed free of charge subject across multiple delivery periods, indices that roll over five days to terms of use compared to traditional front month contract only investment * The number of commodities in each index is as of their respective 2013 annual rebalance Slide 12 Benchm ark Index The Benchmark Index compared with other commodity benchmark indices: Benchm ark Index DJ UBS S&P GSCI Backtested Return Start 1irst Publication 2 World production, with World production, with m arket 1/ 3 World production and 2/ 3 m arket Weighting m arket liquidity inclusion liquidity inclusion thresholds liquidity thresholds Number of Contracts 3 Months (2-3 contracts) Included per Commodity 1 contract 1 contract Equally weighted by units (outside the roll period) 5th business day prior to the 5th business day of the last business day of the 5th business day of the m onth to the m onth to the 9th Roll Period previous m onth to 9th business 9th business day of the m onth (5 business day of the day of the m onth (15 business business days) m onth (5 business days) days) Does not rebalance Rebalancing Monthly Annual based on changes in prices Reconstitution Annual Annual Annual Slide 13 Benchm ark Index futures contracts and roll period Com m odity Futures Contracts The Benchmark Index notionally invests in contracts that expire within one to three months on the futures to r e duce concentration risk in any single contract§ Notional investment is made in equal unit amounts for all contracts expiring within one to three months § Equal units, rather than equal notional, increases the value of contracts in higher priced months and is designed to balance exposure and ensure that higher priced months are not priced out of weighting § The notional futures investment is rebalanced each month 103 Illustration: Hypothetical Notional Investm ent in Equal Units Com m odity 1 25 contracts Com m odity 2 Final Investm ent Com m odity 3 25 Weight contracts 25 Com m odity 4 100 contracts Com m odity N 75 contracts Spot Roll Period The Benchmark Index roll period begins five business Benchmark Index Roll Period: days prior to last day of the previous month and runs 15 business days to the ninth business day of the current month§ 15 business day roll period compared to five business day roll period of traditional commodity indices Month end Traditional Roll Period 5 business days § Diversifies the exposure across multiple weeks 5 th business day prior to month end 9 th business day Slide 14 Benchm ark Index com m odity selection and weighting m ethodology Com m odity Selection The commodities and weightings to be used in the Benchmark Index are determined annually § Objective is to incorporate as many physical commodity futures as possible while maintaining the liquidity required § The commodities to be used in the Benchmark Index are filtered based on sufficient open interest (ability to absorb sizable positions) and volume of trading (ability to efficiently trade in and out of positions), as determined by the Benchmark Index framework steering committee pursuant to the Benchmark Index methodology Weighting Methodology Each commodity included in the Benchmark Index is assigned a fixed annual weight based on Relative Commodity Weight and Target Investment Weight mechanisms§ Relative Commodity Weight (RCW)  measure of production weight, or percentage of worldwide production value divided by total production value of all commodities selected for inclusion in the Benchmark Index. RCW is then adjusted further for specified commodities in an effort to avoid over-influence§ Target
